COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        In re Terr’l La’Yonne Mark, Relator

Appellate case number:      01-15-00582-CV

Trial court case number:    14-DCV-214998

Trial court:                505th District Court of Fort Bend County

        Relator, Terr’l La’Yonne Mark, filed a petition for a writ of mandamus in this
Court seeking to compel the respondent, the Honorable Brenda Mullinix, to enter an
order granting his motion to transfer venue without a hearing of the underlying suit
affecting the parent-child relationship from Fort Bend to Tarrant County, where he had
filed a divorce petition. However, in compliance with this Court’s July 22, 2016 Order,
the trial clerk filed a clerk’s record containing a certified copy of the docket sheet in this
Court on July 26, 2016. The certified docket sheet confirms that the underlying trial
court cause number 14-DCV-214998 is now assigned to the 505th District Court of Fort
Bend County, The Honorable David S. Perwin presiding.

       Accordingly, the Court sua sponte abates this original proceeding and remands to
allow Judge Perwin to rule on the relator’s motion to transfer venue, filed under Texas
Family Code sections 155.201(a) and 155.204(c). See TEX. R. APP. P. 7.2(b) (“If the case
is an original proceeding under Rule 52, the court must abate the proceeding to allow the
successor to reconsider the original party’s decision.”); see also In re Baylor Med. Ctr. at
Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding) (holding that “[m]andamus
will not issue against a new trial judge for what a former one did.”) (citations omitted).
Further, the Clerk of this Court is directed to substitute the Honorable David S. Perwin as
the respondent and the 505th District Court as the trial court. See TEX. R. APP. P. 7.2(a).


      The Court orders the trial court clerk to file, within 30 days of the date of this
order or, if the trial court schedules a hearing, within 15 days of that hearing, a
supplemental clerk’s record with the successor’s order on the relator’s motion to transfer
venue with the Clerk of this Court. This case is abated, treated as a closed case, and
removed from this Court’s active docket. This original proceeding will be reinstated on
this Court’s active docket when a compliant supplemental clerk’s record, and a
supplemental reporter’s record, if any, are filed. The Court will also consider a motion to
reinstate by either party.


      It is so ORDERED.

Judge’s signature:    /s/ Laura Carter Higley
                       Acting individually

Date: July 28, 2016